 Case 5:20-cv-00096-JPB Document 19 Filed 07/14/20 Page 1 of 6 PageID #: 121




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    WHEELING



MINDI LEE KRESYMAN,

                             Plaintiff,

              V.                                         Civil Action No. 5:20-CV-96
                                                         Judge Bailey
LOWE’S HOME CENTERS, LLC,

                             Defendant.



                       ORDER GRANTING MOTION TO DISMISS

       Pending before this Court are Defendant Lowe’s Home Centers, LLC’s Motion to

Dismiss [Doc. 4] and Defendant Lowe’s Home Centers, LLC’s Motion to Stay Discovery

[Doc. 18]. The Motion to Dismiss has been fully briefed and is ripe for decision.

       The facts of this case are not complex.1 On or about April 22, 2018, in Wheeling,

Ohio County, West Virginia, the plaintiff traveled to the Lowe’s store location at 2801

Chapline Street to purchase a Bolen Lawnmower. Plaintiff ultimately selected said lawn

mower and notified a Lowe’s employee that she required assistance in retrieving the lawn

mower down from an elevated storage shelf display. The Lowe’s employee removed the

lawnmower and placed it on a large blue cart for transporting to checkout. The employee

told plaintiff that there would be a Lowe’s employee to load the Iawnmower into her vehicle.

After paying forthe mower, the cashiersaid that a specific employee, a loader, would place

the same into her vehicle.

       1
        The facts as recited are those pled by the plaintiff, inasmuch as this Court will
view the facts in a light most favorable to the non-moving party.
 Case 5:20-cv-00096-JPB Document 19 Filed 07/14/20 Page 2 of 6 PageID #: 122




       Plaintiff waited in the parking lot twenty to thirty minutes, and no Lowe’s employee

arrived to load her lawnmower. Cars were pulling and backing into adjacent parking spots

and plaintiff was uncomfortable and did not feel safe standing behind her vehicle with the

large flatbed cart. Having no alternative, plaintiff was compelled to load her lawnmower

into her vehicle, and suffered serious and severe lumbar injury.

       A Lowe’s employee immediately admitted to plaintiff after she suffered her injury

that the store had specific policies and procedures and/or rules in place that loaders were

to lift heavy items into customers vehicles.

       The plaintiff contends that under the preceding facts, the defendant maybe found

to be negligent.

       To succeed on a negligence claim in West Virginia, a plaintiff must establish each

of the following elements: duty, breach, causation, and damages. Caner v. Monsanto

Co., 212W. Va. 732, 737, 575 S.E.2d 342, 347 (2002). “No action for negligence will lie

without a duty broken.” Syl. Pt. 3, Strahin v. Cleavenger, 216 W.Va. 175, 603 S.E.2d 197

(2004) (quotations and citations omitted). “Consequently, the threshold question in all

actions in negligence is whether a duty was owed.” Id., 216 W.Va. at 183, 603 S.E.2d at

205.

       The determination of whether a defendant owes a particular plaintiff a duty is not a

question for a jury   —   rather, “[t]he determination of whether the plaintiff is owed a duty of

care by the defendant must be rendered as a matter of law by the court.” Jack v. Fritts,

193 W.Va. 494,498, 457 S.E.2d 431, 435 (1995). To determine whetherto impose a duty




                                                 2
 Case 5:20-cv-00096-JPB Document 19 Filed 07/14/20 Page 3 of 6 PageID #: 123




upon a defendant, West Virginia law requires the court to consider “the likelihood of injury,

the magnitude of the burden of guarding against it, and the consequences of placing that

burden on the defendant.” Robertson v. LeMaster, 171 W. Va. 607,612,301 S.E.2d 563,

567 (1983).

       While the Supreme Court of Appeals of West Virginia has not yet addressed

whether a retailer owes a duty to assist its patrons in loading merchandise, other state and

federal courts have answered the question of duty in the negative. See, e.g.,

Ghaemmahami v. Wal-Mart Stores, Inc., 442 F.Supp.2d 354 (S.D. Miss. 2006)

(concluding that defendant retailer did not have a duty to assist the plaintiff in loading a

purchased lawn mower); The Kroger Co. v. Smith, 218 S.W.3d 359 (Ark. Ct. App. 2005)

(concluding that defendant retailer did not have a duty to assist when the plaintiff chose to

take a heavily-laden cart by herself when she could have waited and asked for assistance);

Mick v. The Kroger Co., 37 III. 2d 148, 224 N.E.2d 859 (III. 1967) (holding that defendant

retailer did not owe customer a duty to assist in carrying heavy grocery bags to car); Riddle

v. Lowe’s Home Centers, Inc., 802 F.Supp.2d 900 (M.D. Tenn. 2011).

       Under facts similar to the instant case, the Riddle Court granted a retailer

defendant’s Rule 1 2(b)(6) motion to dismiss, holding that the defendant did not owe a duty

of care under Tennessee law to assist a customer in loading plywood into his vehicle.

Riddle, 802 F.Supp.2d at 906. In Riddle, the plaintiff purchased plywood from Lowe’s;

after completing his purchase, the plaintiff asked a store employee for assistance in

loading the plywood into his vehicle. Id. at 902. The store employee declined to render

assistance. Id. The plaintiff allegedly sustained a personal injury while loading the


                                             3
 Case 5:20-cv-00096-JPB Document 19 Filed 07/14/20 Page 4 of 6 PageID #: 124




plywood into his truck without assistance. Id. The Riddle Court, in relying on the

persuasive decisions cited above, held that the retailer defendant did not owe a duty of

care to the plaintiff to assist with loading the purchase, and that to hold otherwise would

create a new duty for proprietors under Tennessee law. Id. at 906.

       Both the Riddle plaintiff and the plaintiff in the instant case purchased subjectively

large and heavy pieces of Lowe’s inventory and sought assistance in loading the same into

their vehicles.     In the instant case, after allegedly waiting for thirty minutes,

plaintiff—instead of seeking help from another Lowe’s employee—undertook the task of

loading the recently purchased lawnmower into her vehicle.

       As in Riddle, the only action taken that allegedly resulted in plaintiff’s injuries was

plaintiffs, and plaintiffs alone.

       West Virginia premises liability law imposes a duty to protect patrons from hidden

dangers and to maintain reasonably safe premises. Plaintiffs Complaint does not allege

that she was injured by a hidden dangerorthat Lowe’s premises were not reasonably safe.

Instead, the allegations in Plaintiff’s Complaint would have this Court impose a new duty

on Lowe’s: to ensure that it transports all merchandise to customers’ vehicles after

purchase. Once a customer makes a purchase, Lowe’s does not have a duty to load that

purchase into the customer’s vehicle. It follows, then, that if Lowe’s assisted with loading

a customer’s purchase, only then would Lowe’s be under an affirmative duty to act

reasonably in ensuring the safety of its customer.           If Lowe’s does not load the

merchandise, as in the case at bar, the purchase becomes the property and control of the

purchaser, over which the retailer no longer has control. Specifically, as West Virginia law



                                              4
 Case 5:20-cv-00096-JPB Document 19 Filed 07/14/20 Page 5 of 6 PageID #: 125




does not impose an affirmative duty upon retailers to load the purchases of their customers

into their vehicles post-purchase, Lowe’s did not owe a duty to the plaintiff in this case to

load her lawn mower into her vehicle post-purchase. The simple, gratuitous promise to

render assistance is not the type of affirmative act which would impose a duty. Had the

employee provided assistance—and done so negligently—then there would be liability.

      The allegation that Lowe’s had a policy of assisting customers with their purchases

does not alter this Court’s decision. While there is no case directly on point, the West

Virginia Supreme Court held in Reynolds v. City Hasp., Inc., 207 W.Va. 101, 108, 529

S.E.2d 341, 348 (2000), that in medical malpractice actions, a hospital’s own policies and

procedures do not set the standard of care unless those policies and procedures are

synonymous with the standard of care.

      Whether a duty exists is a matter of law and negligence is based upon the

reasonable person standard. Imposing a legal duty upon all business based upon their

internal policies and procedures would result in different standards of care for each

business entity depending upon their own particulars. This would seem to run contrary to

the proposition that under West Virginia law all businesses are to be held to the same

standard of care. See Mallet v. Pickens, 206 W.Va. 145, 522 S.E.2d 436(1999); Senkus

v. Moore, 207 W.Va. 659, 662, 535 S.E.2d 724, 727 (2000); W.Va. Code          §   55-7-28.

      This Court sympathizes with the plaintiff. The undersigned has also waited and

waited for promised assistance in loading purchases. Yet, this Court must apply the law.

      For the reasons stated above, Defendant Lowe’s Home Centers, LLC’s Motion to

Dismiss [Doc. 4] is GRANTED. This case is DISMISSED, and the Clerk is directed to



                                             5
 Case 5:20-cv-00096-JPB Document 19 Filed 07/14/20 Page 6 of 6 PageID #: 126




enter judgment in favor of the defendant. In addition, Defendant Lowe’s Home Centers,

LLC’s Motion to Stay Discovery [Doc. 181 is DENIED AS MOOT.

      DATED: July 14, 2020.



                                             NBAIY
                                             UNITED STATES DISTRICT JUDGE




                                         6
